Citation Nr: 0735722	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1996 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

As the appeal of the veteran's claim for an initial rating in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD) emanates from the veteran's disagreement with the 
initial 10 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
for an initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an initial rating for PTSD in excess 
of 10 percent.  

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that the 
veteran received a VA examination in May 2005 pursuant to her 
claim for service connection for PTSD based on an in-service 
sexual assault.  At that examination, the psychiatrist 
recorded the veteran's complaints of nightmares occurring 
approximately twice per month, after which she had difficulty 
sleeping, and anxiety and depression.  The examiner also 
noted the veteran's complaints of hypervigilance and 
exaggerated startle response, particularly when hearing the 
name of the rapist or seeing someone bearing a resemblance to 
the attacker.  Further, the examiner noted that the veteran 
had been more distant from others since the assault and had 
avoided meeting or getting to know men and talking about the 
topic of sexual assault.  The VA examiner's diagnosis was 
Axis I:  PTSD; Axis IV:  stressors related to situations 
reminding the veteran of sexual assault; and Axis V:  90 
(Global Assessment of Functioning (GAF) score).  In his 
discussion, the examiner emphasized that his GAF score was 
based on the veteran's ability to maintain full-time 
employment and her report that she enjoyed cooking and 
socializing with her husband and friends.  

Six weeks later, in June 2005, the veteran obtained a private 
psychological evaluation conducted by a psychiatrist.  This 
examiner recorded many of the same complaints as did the VA 
examiner.  In particular, the private examiner recorded the 
veteran's complaints of recurring intrusive thoughts, 
nightmares that caused her difficulty sleeping, 
hypervigilance, and detachment from others.  The examiner 
also noted that the veteran had "lost interest in her usual 
activities" and in the marital relationship, which caused 
stress in her marriage.  In addition to symptoms recorded by 
the VA examiner, the veteran reported in this examination 
that she was unable to function socially and had missed 
several days of work due to depression stemming from the 
assault.  The examiner found that the veteran had a depressed 
and anxious mood and severely constricted affect.  His 
diagnosis was Axis I:  Posttraumatic stress disorder, 
chronic; Axis IV:  severe with marital conflict in the 
context of the past trauma; and Axis V:  40 (GAF score).  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  A GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not by itself dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  There is no question, however, that the GAF score 
and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, the Board notes that the veteran's two GAF 
scores, assigned within a six-week time span, vary by a full 
50 points and represent two vastly different levels of 
functioning and symptom severity.  In light of the veteran's 
current contentions and the striking discrepancy between the 
two assessments discussed above, the Board finds it necessary 
to secure another examination to ascertain the veteran's 
level of disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); Schafrath v. Derwinski, 1 Vet. App. 589, 595  
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The Board will therefore remand to 
afford the veteran a new VA examination in order to determine 
her degree of disability.  Specifically, the veteran should 
be afforded a psychiatric evaluation performed by a 
psychiatrist other than the two physicians who have to date 
submitted evaluations.  This evaluation should include 
particular attention to the divergent GAF scores assigned to 
the veteran in her two prior examinations.  In the report, 
the examiner should address the variation between the two 
prior GAF scores, as well as the short time that passed 
between the two prior examinations.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of her claim.  See 38 C.F.R. § 3.655(b) (2007).  

Additionally, the veteran indicated in her VA Form 9 (appeal 
to the Board of Veterans' Appeals), submitted in October 
2005, that she was being treated for her PTSD with 
medication.  There is no record in the veteran's claims file, 
however, documenting any such treatment.  The RO sent the 
veteran a letter in October 2006 requesting that she complete 
a release allowing the physician to provide a record of his 
treatment of her, but no response is present in the claims 
file.  The veteran must thus be provided with the opportunity 
to submit any treatment records relating to any treatment she 
has received for her PTSD.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1. The veteran and her representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in her possession, 
and the originating agency should 
explain the type of evidence that is 
her ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

The letter should also request that the 
veteran provide the necessary medical 
release form (VA Form 21-4142) to allow 
VA to obtain any available records from 
Comanche County Memorial Hospital in 
Lawton, Oklahoma, where the veteran has 
reported that she has received 
treatment for her PTSD.  Any such 
records should be sought.

2.  Once the above development has been 
completed, the veteran should be 
afforded a VA psychiatric examination 
by a physician other than the examiners 
whose evaluations are currently 
contained in the veteran's claims file.  
This examiner must have the appropriate 
expertise to determine the current 
level of disability imposed by the 
veteran's service-connected PTSD.  The 
veteran's claims file, including a copy 
of this REMAND, must be made available 
to and reviewed by the examiner.  

The examiner should make all findings 
necessary to apply the rating criteria, 
paying particular attention to 
assessing the severity of the veteran's 
PTSD symptoms and assigning a GAF score 
under Axis V.  The examiner should 
explain the meaning of the assigned GAF 
score in the context of the rating 
criteria, and the psychiatrist should 
be asked to reconcile his or her 
findings and conclusions with the two 
examinations and GAF scores already of 
record.  If the examiner's conclusions 
and opinions differ with those already 
of record, the rationale for these 
differences must be explained.  The 
examiner should explain the differences 
in the GAF scores provided in May 2005 
and June 2005.  A complete rationale 
should be provided for all opinions 
expressed.

3.  The adjudicator should ensure that 
the examination report complies with 
this REMAND and the questions presented 
in the examination request, especially 
with respect to the instructions to 
provide a medical opinion on degree of 
disability attributable to the 
veteran's PTSD and an analysis of the 
divergent GAF scores previously 
assigned to the veteran.  If the report 
is insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

4. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration of staged ratings in 
accordance with Fenderson should be 
undertaken.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

